Citation Nr: 0020400	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from November 1945 to 
November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that 
his claim of service connection for bilateral hearing loss 
is plausible.

2. The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that 
his claim of service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991),

2. The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The appellant's service medical records do not show any 
treatment for, or diagnosis of hearing loss or tinnitus.  The 
appellant's separation examination is normal for hearing and 
does not indicate any complaint of tinnitus.  The appellant 
first began to notice hearing loss at approximately age 50, 
30 years after discharge from service.  The appellant 
received a VA audiological examination in October 1997 which 
showed bilateral hearing loss and included a diagnosis of 
moderate to severe hearing loss and tinnitus.  The examiner 
commented that it was not possible to comment on the etiology 
of the hearing loss by looking at the audiogram.  

The Board finds sufficient evidence that the appellant 
currently suffers from bilateral hearing loss and tinnitus.  
The report of VA examination from October 1997 provides a 
clear diagnosis.  Therefore, the Board finds that the first 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are entirely negative for any treatment for or 
diagnosis of bilateral hearing loss or tinnitus.  The 
appellant's separation examination report shows normal 
hearing and no indication of tinnitus.  Therefore, the Board 
finds that the second element of a well grounded claim has 
not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The VA examiner stated that it was impossible to determine an 
etiology but that based on the appellant's reported history 
he had not been exposed to extensive noise.  Additionally, 
the Board notes the approximately 30 years that passed 
between the appellant leaving service and his first 
indication of any hearing loss.  The appellant offers his 
assertion that his hearing loss and tinnitus are related to 
service, but it is not shown that he possesses the medical 
expertise to make a diagnosis or offer an opinion as to the 
etiology of hearing loss or tinnitus.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) as to a relationship between 
his disability and service because lay persons are not 
competent to offer medical opinions).  Moreover, there is no 
showing of continuity of symptomatology from service 
discharge to the present.  The provisions of 38 C.F.R. 
§ 3.303 do not afford the appellant relief in well grounding 
his claims.

In light of the above, the Board must deny the appellant's 
claims as not well grounded.  There is no evidence that he 
suffered bilateral hearing loss or tinnitus in service and 
there is no competent medical evidence relating any current 
disability to service.  As such, his claims are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claims on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for bilateral hearing loss and tinnitus.  
The RO collected the appellant's service medical records and 
provided a VA examination.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.  

Accordingly, the Board must deny the appellant's claims of 
service connection for bilateral hearing loss and tinnitus as 
not well grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied, as the claim is not well grounded.

Entitlement to service connection for tinnitus is denied, as 
the claim is not well grounded. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

